Case 1:19-cv-01294-PAB-NYW Document 65 Filed 06/25/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                            MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:         19-cv-01294-PAB-NYW            Date: June 25, 2020
  Courtroom Deputy:     Anna Frank                     FTR: NYW COURTROOM A-502*

                   Parties                                                     Attorney(s)

    JESSICA A. SANTOS,                                                 Michael H. J. Born

           Plaintiff,
           Counter Defendant,

    v.

    MICHAEL KEELE,
    AUTO-OWNERS INSURANCE COMPANY,                                     Gergory R. Giometti

           Defendants,
           Counter Claimant.


                          COURTROOM MINUTES/MINUTE ORDER


  TELEPHONIC FINAL PRETRIAL CONFERENCE

  Court in Session: 10:02 a.m.

  Appearance of counsel. No one is present on behalf of Michael Keele.

  Discussion held regarding a potential Default Judgment against Mr. Keele, as stated on the
  record.

  Parties review the proposed Final Pretrial Order [64] filed June 18, 2020.

  ORDERED: On or before July 2, 2020, Plaintiff shall file an Amended Witness List to
           include the scope of testimony for both fact and expert witnesses. The scope of
           testimony shall be included for both will call and may call witnesses.
Case 1:19-cv-01294-PAB-NYW Document 65 Filed 06/25/20 USDC Colorado Page 2 of 2




  ORDERED: On or before July 2, 2020, the parties shall file Amended Witness Lists
           providing the names of the individual(s) that will or may be called to testify,
           as stated on the record.

  ORDERED: A Joint Status Report regarding any discovery related objections or issues to
           the Amended Witness Lists shall be filed by July 9, 2020.

  ORDERED: Parties shall file Amended Exhibit Lists no later than July 2, 2020, consistent
           with the Court’s direction.

  A seven-day jury trial is set to commence on April 5, 2021 at 8:00 a.m. before the Honorable
  Chief Judge Philip A. Brimmer, with a Trial Preparation Conference on March 19, 2021 at 1:30
  p.m. separate order to issue.

  ORDERED: The Final Pretrial Order [64] is approved and filed with the corrections
           made of record.

  Court in Recess: 10:23 a.m.               Hearing concluded.                Total time in court: 00:21
  *To order transcripts of hearings, please contact either AB Litigation Service. at (303) 629-8534 OR
  Patterson Transcription Company at (303) 755-4536.
